Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 13, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00879-CR
                                NO. 14-14-00880-CR
                                NO. 14-14-00881-CR



                       IN RE MICHAEL DAVIS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             228th District Court
                             Harris County, Texas
                Trial Court Cause No. 331288, 331289 & 331549

                         MEMORANDUM OPINION

      On November 3, 2014, relator Michael Davis filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Marc
Carter, presiding judge of the 228th District Court of Harris County, to rule on his
motion seeking production of evidence of his actual innocence and evidence that
the State materially breached the written plea agreement.

      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                                   PER CURIAM

Panel consists of Chief Justices Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2